Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2019

The Court of Appeals hereby passes the following order:

A20A0014. TEYON STOVER v. THE STATE.

      In 2006, Teyon Stover pled guilty to rape, kidnapping, child molestation, and
aggravated assault, and the trial court sentenced him to life imprisonment. This Court
affirmed his conviction on appeal. Stover v. State, 293 Ga. App. 210 (666 SE2d 602)
(2008). On April 3, 2019, after Stover’s motion to vacate a void sentence was granted
and while Stover was represented by counsel, the trial court resentenced Stover to a
total term of imprisonment of 40 years. On May 8, 2019, Stover filed a pro se notice
of appeal from his new sentence. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order or judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Stover’s notice of appeal is
untimely, as it was filed 35 days after entry of the judgment he seeks to appeal.1
Accordingly, this appeal is hereby DISMISSED.
      To the extent that Stover’s right to appeal was frustrated by his counsel’s


      1
        Stover’s pro se notice of appeal may have been a nullity because he was
represented by counsel at the time of resentencing. See White v. State, 302 Ga. 315,
319 (2) (806 SE2d 489) (2017) (“[A]t a minimum, legal representation continues —
unless interrupted by entry of an order allowing counsel to withdraw or compliance
with the requirements for substitution of counsel, see USCR 4.3 (1)-(3) — through
the end of the term at which a trial court enters a judgment of conviction and sentence
on a guilty plea, during which time the court retains authority to change its prior
orders and judgments on motion or sua sponte for the purpose of promoting justice.”).
failure to file a timely notice of appeal, he may be entitled to an out-of-time appeal.
See Rowland v. State, 264 Ga. 872, 875-876 (2) (452 SE2d 756) (1995). He therefore
is informed of the following in accordance with Rowland:


      This appeal has been dismissed because you failed to file a timely notice
      of appeal. If you still wish to appeal, you may petition the trial court for
      leave to file an out-of-time appeal. If the trial court grants your request,
      you will have 30 days from the entry of that order to file a notice of
      appeal referencing your conviction. If the trial court denies your request,
      you will have 30 days from the entry of that order to file a notice of
      appeal referencing the denial of your request for an out-of-time appeal.


      The clerk of court is DIRECTED to send a copy of this order to Stover as well
as to Stover’s attorney, who is also DIRECTED to send a copy to Stover.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/16/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.